— Judgment unanimously affirmed. Memorandum: By pleading guilty, defendant forfeited his right to raise on appeal any violation of his right to a speedy trial as provided by CPL 580.20, the Interstate Agreement on Detainers (see, People v Gooden, 151 AD2d 773; People v Cusick, 111 AD2d 251; People v Vidal, 85 AD2d 701). Nor did defendant preserve his right to raise this issue on appeal by obtaining the consent of the court at the time the plea was entered (see, People v O’Brien, 56 NY2d 1009). (Appeal from Judgment of Ontario County Court, Henry, Jr., J. — Felony Driving While Intoxicated.) Present — Callahan, J. P., Boomer, Pine, Boehm and Doerr, JJ.